Title: From John Quincy Adams to John Adams, 5 April 1813
From: Adams, John Quincy
To: Adams, John



My Dear Son.
St: Petersburg 5. April 1813.

A few days ago I received letters from your Grandmama, and your Uncle, which rejoyced me very much, for I had not before heard from them nor you for many Months; and now these letters which were dated in December last, informed us that they and you were well, which is the most delightful news we can receive—But I looked among the letters for one from your brother George or you, and was disappointed; so that it is now nearly a year since we received a letter from either of you, and more than a year since they were dated—I have since that time written several letters to him, and several to you, besides one addressed to you both: but I do not know whether you have received any of them
Your Grandmama and uncle write that you have been removed from Atkinson to the Hingham Academy, and though I am persuaded you were very happy under the care of your Uncle and Aunt Peabody, you will now have the advantage of being so much nearer to your Grandpapa and Grandmama, that you can go to see them almost every week—I am glad to hear that you were well pleased with your situation at Mr: and Mrs: Kimball’s, to whom I wish you to present your Mama’s thanks and mine for their kindness to you—
I have long and anxiously wished to have an opportunity this present year of returning home to my own Country, and to enjoy once more the  Society of my dear Parents and Children—But I do not yet know that I shall be favoured with this blessing—If I do not, I renew my charge to you and George to write either to your Mama or to me as often as you can—If the letters are ever so short, only telling us that you are well and happy, they will be welcome to us—let them be in your own hand-writing, and that alone will shew us what improvement you make in one part of your Studies—I suppose that before this you have begun to learn Latin, and that you will soon being upon Greek—You must give me from time to time an account of your progress, and of what Books you read both in and out of school.
Your brother Charles sends his love to George and to you—The Winters here are so very long, and so severely cold, that his health suffers for want of sufficient exercise in the open air—He reads and speaks French and English, as well as can be expected at his age, and he also speaks German; but not much Russian—He has lately begun to learn to write and to cypher; and with God’s blessing I hope that in a few months he will able to write you a letter of his own—He has been much pleased with some pretty English children’s story-books by Miss Edgworth, and by a pleasant poem called “the peacock at home,” which a Lady had been obliging enough to lend him—He reads these to his Mama, and Berquin’s Children’s friend, in French to me—At the Carnaval and Easter Holidays which are sporting times in this Country I take him with me to see the Gachellies, which are puppet shows, and other exhibitions in use here for the amusement of the People—When he first went to see them two years ago, they frightened him, and he insisted upon coming immediately home—But now he sees them without fear, and with some pleasure—
God bless you my dear children, and may he in his own due time restore you both to the bosom of your affectionate father
John Quincy Adams